Title: Memorandum from James Madison, [ca. 6 March 1783]
From: Madison, James
To: Jefferson, Thomas



[ca. 6 Mch. 1783]


Plan proposed consists of 1st. permanent revenue. 2. abatements in favor of the States distressed by the war. 3. common mass of all reasonable expences incurred by the States without sanction of Congress. 4. territorial cessions.
Manner in which the interests of the several States will be affected by these objects:
N. Hamshire will approve the establishment of permanent revenue, as tending to support the confederacy, to remove cause of future contention, and to guard her trade from taxation by the States through which it is carried on: the loans of her Citizens being under her proportion, she has not that motive. Having never been much invaded will be against abatements—for the same reason against common mass—covets a share of vacant territory.
Massts. is deeply interested in the provision for the public debts by the loans of her citizens—against abatements. The Penobscot expedition alone interests her in a common mass. The other objects do not particularly affect her.
R.I. being a weak State is interested in a permanent revenue as tending to support the confederacy and prevent future contentions; but against it as tending to deprive her of the occasion of taxing commerce of neighbouring states. Her proportion of loans does not interest her in it. Not opposed to abatements, nor against a common mass, having been long the seat of war. Anxious for territorial Cessions.
Connecticut interested in general revenue as tending to shelter her trade from taxation by N.Y. and R.I. and in Some degree as providing
 for loan office debts, her loans being above her proportion. Strenuous against abatements—in favor of common, having often employed militia without sanction of Congss. Since the condemnation of her title to West: claims interested in the cessions of other States.
N.Y. strongly attached to permanent revenue as tending to support the Confederacy &c—altho her Citizens are not lenders beyond her proportion yet individuals of great weight are deeply interested in the funds. Deeply and peculiarly interested in abatements—favorable to a common mass. Since the acceptance of her cession of territory interested in those of other States.
N.J. interested as a small State in the tendency of permanent revenue to Support the Confederacy &c.—and to save her commerce from taxation by Pa. and N.Y. The loans of her Citizens are not materially disproportionate altho much the seat of war not interested in abatements and her expenditures have been previously Sanctioned, solicitous for territorial cessions.
Pena. deeply interested by the loans of her Citizens in a permanent revenue—as far as revenue from trade tends to restrain her from taxing that of N.J. her interest opposed to it. Not interested in abatements nor common mass, but has espoused both—urgent for vacant territory.
Delaware interested by her weakness in permanent revenue as tending to support the confederacy and—not materially by the credits of her Citizens—opposed to abatements and common mass. To the vacant territory firmly attached.
Maryland having never been the seat of war and her citizens being creditors below her proportion is no otherwise interested in permanent revenue than in the support of Confederacy &c. Against abatements—and common mass. The vacant territory is her ruling object.
Virga. in common with the S. States interested by her opulent and defenceless commerce in a permanent revenue as tending to secure the protection of the Confederacy against the maritime superiority of E. States. As it tends to discharge the loan-office debts and to restrain her from taxing the trade of N.C. justice and a liberal policy only recommend to her a permanent revenue. It is uncertain how the credit of her Citizens may stand in a liquidation of their claims on U.S. Interested somewhat perhaps in abatements—particularly so in common mass—not only her excentric expenditures being enormous—but many of them which have been similar to those allowed to other States, having received no sanction of Congs. Her Cession will be considered as a sacrifice.
N. Carolina interested in permanent and general revenue as tending to prolong the protection of Confederacy against maritime superiority of E. States; and to guard her trade from taxation of Virga. and South Carolina—the loans of her Citizens are inconsiderable, but their claims
 for supplies must be great—in abatements and in common mass essentially interested. In the article of territory would make a Sacrifice.
S. Carolina being a weak and exposed State is interested in permanent revenue as tending to secure the protection of Confedcy. against enemies of every kind—also as to providing for debts, her Citizens having been lenders above her proportion and having besides immense unliquidated demands on U.S. As tending to restrain her taxation of trade of N.C. a Continentl. revenue not favorable to her supposed interest—in abatements and common mass she is supposed to be deeply interested, but in fact opposed to both—her sacrifice of territory would be inconsiderable.
Georgia as a feeble, opulent and frontier State peculiarly interested in whatever tends to support and prolong confederacy; also in permanent revenue by the credits of her Citizens, even those of the loan Office being beyond her proportion—in abatements and in common mass deeply interested—in article of territory would make sacrifice.
To make this plan more effectual for removing all present difficulties and occasions of future disputes, a recommendation is to be included for substituting numbers in place of the value of land as the rule of apportionment. In this all the States are interested, if proper deductions be made from the number of Slaves.
